 Case: 1:18-cr-00048 Document #: 188 Filed: 04/09/19 Page 1 of 1 PageID #:989

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:18−cr−00048
                                                             Honorable John Z. Lee
Edward Bases, et al.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable John Z. Lee: As to John Pacilio. Defendant
Pacilios motion for leave to file a response to the amici briefs [183] is denied. Defendant
did not object at the time that the amici curiae sought leave to file the briefs. Furthermore,
Defendants have filed voluminous briefs with respect to the issues raised by Defendants'
motion, and the Court has more than enough information as to them. If the Court believes
it needs any additional briefing, it will request it. Motion to waive the appearance [185] is
granted. No appearance is necessary on the motion. Motion for leave [183] is denied as to
John Pacilio (2); Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
